By the Court, Beardsley, J.
1 think there was no error in acting upon these sworn statements although not signed by the deponents. The statute requires the proof- to be made by affidavit; (Laws 1831, p. 404, §35;) and these were affidavits although not signed. (Jackson v. Virgil, 3 John. 540.) The facts and circumstances stated in these papers fully warrant the conclusion that the defendant below had assigned, disposed of, or secreted his property, with intent to defraud his creditors, or that he was about to do so, and were therefore sufficient to justify the issuing of an attachment. (P.404, supra, § 34.) The bond, as I think, was sufficient. It was the bond of the agent W. S. individually, and another person, given oil behalf of the plaintiff, and as such satisfies the statute, although the plaintiff may not have been bound by it. The judgment should be affirmed.
Judgment affirmed.